
	
		VI
		112th CONGRESS
		1st Session
		S. 446
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ruben Mkoian, Asmik Karapetian, and
		  Arthur Mkoyan.
	
	
		1.Permanent resident status for
			 Ruben Mkoian, Asmik Karapetian, and Arthur Mkoyan
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Ruben Mkoian, Asmik Karapetian, and Arthur Mkoyan shall each
			 be eligible for the issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Ruben Mkoian, Asmik Karapetian, or Arthur Mkoyan enters
			 the United States before the filing deadline specified in subsection (c), Ruben
			 Mkoian, Asmik Karapetian, or Arthur Mkoyan, as appropriate, shall be considered
			 to have entered and remained lawfully in the United States and shall be
			 eligible for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for the issuance of an immigrant visa or the application for
			 adjustment of status is filed with appropriate fees not later than 2 years
			 after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting an immigrant visa or
			 permanent resident status to Ruben Mkoian, Asmik Karapetian, and Arthur Mkoyan,
			 the Secretary of State shall instruct the proper officer to reduce by 3, during
			 the current or subsequent fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of birth of Ruben Mkoian, Asmik
			 Karapetian, and Arthur Mkoyan under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Ruben Mkoian, Asmik Karapetian, and Arthur Mkoyan under section 202(e)
			 of such Act (8 U.S.C. 1152(e)).
			(e)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
